696 S.E.2d 696 (2010)
STATE
v.
Jihad Rashid MELVIN.
No. 382PA09.
Supreme Court of North Carolina.
April 14, 2010.
Norma S. Harrell, Special Deputy Attorney General, for State of North Carolina.
Daniel R. Pollitt, Assistant Appellate Defender, for Jihad Rashid Melvin.
G. Dewey Hudson, District Attorney.
The following order has been entered on the motion filed on the 1st of April 2010 by Defendant-Appellee to take judicial notice of certified Onslow County superior court records:
"Motion Denied by order of the Court in conference this the 14th of April 2010."